DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art made of record (i.e., Torbatian et al., US 2019/0149390) teaches a quadrature amplitude modulation (QAM) signal modulation method and/or apparatus (paragraph [0002]), comprises: performing distribution matching (DM) encoding on N1 first bits to obtain N2 first symbols (Fig. 4A, DM encoder 402, paragraph [0060]) ; performing binary labeling (BL) encoding (Fig. 4A, labeling 404, paragraph [0060]); performing forward error correction (FEC) encoding on the N5 BL encoded output bits to obtain N6 FEC redundant bits (Fig. 4A, FEC encoder 406, paragraph [0060]); and performing QAM mapping based on the N6 FEC redundant bits and the N5 BL encoded output bits to obtain N2 target QAM signals (Fig. 4A, QAM mapper 408, paragraph [0060]).
The prior art made of record fails to at least teach that signal powers corresponding to the N2 first symbols comprise at least a first power and a second power; determining N4 to-be-phase-modulated symbols whose signal powers are equal to a preset signal power from the N2 first symbols, and performing phase modulation on the N4 to-be-phase-modulated symbols based on N3 second bits to obtain N4 second 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al., US 2019/0109752, Fig. 4
Lefevre et al., US 2019/0158238, Figs. 4, 6, 8, and 10
Bocherer et al., US 2019/0342031, Fig. 2
Huang et al., US 2021/0266097, Fig. 1
Cho et al., US 2019/0280809, Figs. 3, 6, 7, and 9

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRESHTEH N AGHDAM whose telephone number is (571)272-6037. The examiner can normally be reached Monday-Friday 10:30-7:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRESHTEH N AGHDAM/Primary Examiner, Art Unit 2632